NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID BEAN,                                     No.    20-17078

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01345-DWL-DMF

 v.
                                                MEMORANDUM*
ARIZONA COMMUNITY PROTECTION
AND TREATMENT CENTER,

                Defendant,

and

SHANDA PAYNE, Administrative
Director; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arizona civil detainee David Bean appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging due process violations.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d

1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Bean’s action because Bean failed to

allege facts sufficient to state a plausible procedural due process claim. See Hebbe

v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

construed liberally, a plaintiff must allege facts sufficient to state a plausible

claim); Neal v. Shimoda, 131 F.3d 818, 827-28 (9th Cir. 1997) (“The requirements

of procedural due process apply only to the deprivation of interests encompassed

by the Fourteenth Amendment’s protection of liberty and property.” (internal

quotation marks omitted)); cf. Sandin v. Conner, 515 U.S. 472, 483 (1995) (a

prisoner has no federal or state protected liberty interest when the sanction

imposed neither extends the length of his sentence nor imposes an “atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison

life”); see also Ariz. Rev. Stat. §§ 36-3709, 36-3714 (a civil detainee who petitions

the court for discharge or conditional release to a less restrictive setting is entitled

to a hearing).




                                            2                                        20-17078
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents not presented to the district court. See United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          3                                       20-17078